Citation Nr: 1044893	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-24 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied entitlement to 
service connection for PTSD.

The Veteran's Notice of Disagreement (NOD) with the October 2004 
decision was received at the RO in October 2004.  The RO 
subsequently issued a Statement of the Case (SOC) in July 2005.  
In response, the Veteran requested to appear for a local personal 
hearing before a Decision Review Officer at the RO.  The RO 
accepted the Veteran's written hearing request as a valid and 
timely substantive appeal, received at the RO in August 2005.

In August 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of his 
testimony is associated with the claims file.  

In a November 2008 decision, the Board denied service connection 
for PTSD.  In response, the Veteran submitted a motion for 
reconsideration of his claim.  He stated that he was under the 
impression that he would have an opportunity to attend a Board 
hearing in conjunction with his claim when his claim was 
considered by the Board.  Because the Veteran did not submit a VA 
Form 9, there was no way of knowing whether the Veteran, in fact, 
requested a hearing.  However, because the November 2008 decision 
did not contain obvious error, the motion for reconsideration was 
denied by the Board in September 2009.  

Notwithstanding the denial of the motion for reconsideration, the 
Board nevertheless agreed that the record supported the Veteran's 
contention that he requested a hearing before the Board prior to 
the Board's November 2008 disposition of his claim.  As such, the 
proper remedy is to vacate, not reconsider the Board's November 
2008 decision.  As such, the Board notified the Veteran in the 
September 2009 denial of the motion for reconsideration that if 
he reported for his scheduled hearing before a Veterans Law 
Judge, that the Board would, in turn, vacate its decision of 
November 3, 2008, and a new decision would be entered in its 
stead.  

The Veteran subsequently appeared for the scheduled hearing in 
August 2010.  A transcript of the testimony is associated with 
the claims file.

In light of the foregoing, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  On November 3, 2008, the Board issued a decision denying 
service connection for PTSD.

2.  After the November 3, 2008 decision was issued, it was 
discovered that the Veteran had requested a personal hearing 
before a Veterans Law Judge in conjunction with his claim of 
service connection for PTSD.  


CONCLUSION OF LAW 

The November 3, 2008 Board decision denying the issue of service 
connection for PTSD is vacated.  38 U.S.C.A. § 7104(a)(West 
2002); 38 C.F.R. § 20.904 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).  

Denial of due process is conceded when the appellant was denied 
his or her right to representation through the action or inaction 
of VA personnel, or where there was a prejudicial failure to 
afford the appellant a personal hearing.  Id.  Depending on the 
facts of the case, denial of due process may also include a 
failure to consider relevant evidence that was constructively in 
the Board's possession, or a failure to consider a request for an 
extension of time to submit additional evidence.  Finally, 
another common basis for vacating and dismissing an appeal is 
either where the Board learns, after issuing a decision on the 
merits, that the appellant had died prior to the issuance of that 
decision, or where the appellant dies while the appeal of the 
Board's decision is pending before the United States Court of 
Appeals for Veterans Claims (CAVC or Court) and the Court vacates 
the Board's decision and remands the matter for the Board to 
dismiss the appeal due to the appellant's death.  

In this case, the evidence of record reflects that the Veteran 
had apparently requested a Board hearing in conjunction with his 
claim; however, the Board decided his claim in November 2008 
without affording the Veteran a personal hearing.  As noted 
above, this type of prejudicial error is a denial of due process 
and as such, the Board may vacate its decision.

As the Veteran appeared for his scheduled hearing in August 2010, 
the Board must now vacate the November 3, 2008 decision denying 
service connection for PTSD.  A new decision will be entered in 
its stead.




ORDER

The November 3, 2008 Board decision denying service connection 
for PTSD is vacated.  


REMAND

The Veteran seeks service connection for PTSD.  The RO originally 
adjudicated the Veteran's claim as entitlement to service 
connection for PTSD.  However, medical evidence of record reveals 
additional diagnoses of various acquired psychiatric disorders, 
to include depression.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
issue is recharacterized as shown on the first page of this 
decision and it is acknowledged that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.  

The Veteran is being treated for PTSD.  The diagnosis of PTSD has 
been provided by a private mental health provider and is based on 
the Veteran's reports of stressors that occurred during his 
service in the Republic of Vietnam during the Vietnam Era.  The 
RO denied the Veteran's claim because the Veteran's military 
occupational specialty (MOS) of truck driver did not, on its 
face, indicate that the Veteran participated or engaged in combat 
with the enemy and none of the Veteran's claimed stressors could 
be independently corroborated.  

However, the regulations governing claims for service connection 
for PTSD were amended during the pendency of this appeal.  While 
combat service has not been verified, regulatory changes during 
the course of the Veteran's appeal have altered the necessity to 
corroborate combat or specific stressor events.  If a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 
3.304 (f)(3).  

The Veteran testified at his personal hearing in August 2010 that 
he came under enemy fire as a truck driver on at least two 
occasions when he traveled to Cambodia.  In support of this 
assertion, the Veteran submitted a lay statement from a fellow 
soldier who served with the Veteran in the same capacity.  Under 
the changes to 38 C.F.R. § 3.304(f)(3), the Veteran thus had 
"service in a location that would potentially involve hostile 
military or terrorist activity."  

It is therefore necessary to secure a VA examination to ascertain 
whether the Veteran in fact has PTSD that is a result of his fear 
of hostile military activity and that the claimed stressor is 
adequate to support a diagnosis of PTSD and/or whether the 
Veteran has a diagnosis of an acquired psychiatric disorder other 
than PTSD that had its onset in or is otherwise related to 
service.  

In addition, the Veteran also testified that he received VA 
mental health treatment for his PTSD, but these records are not 
associated with the claims file.  Since the claims file is being 
returned it should be updated to include any recent VA treatment 
records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain from any available VA 
mental health and/or medical records 
pertaining to the Veteran's examination or 
treatment for psychiatric disability from 
2004 to the present.  Any other sources of 
treatment records identified by the Veteran 
should also be contacted.  All records and/or 
responses received should be associated with 
the claims file.  If any records sought are 
determined to be unavailable, the Veteran 
must be notified of that fact pursuant to 38 
C.F.R. § 3.159(e) (2010).

2.  After associating with the claims file 
all available records and/or responses  
received pursuant to the above-requested  
development, the Veteran must be scheduled  
for VA examination to determine the nature 
and etiology of any psychiatric disability, 
including PTSD.  The examiner) must 
thoroughly review the Veteran's claims file, 
to include a copy of this remand, as well as 
the July 2007 memorandum prepared by the 
Veteran's private clinical psychologist, and 
any additional pertinent evidence added to 
the record.  

Psychological testing must be conducted  with 
a view toward determining whether the Veteran 
in fact meets the criteria for a  diagnosis 
of PTSD.  A VA or VA-contracted psychiatrist 
or psychologist must review the Veteran' 
claims file and test results, examine the 
Veteran, and provide an opinion  as to 
whether the Veteran has symptomatology that 
meets the diagnostic criteria for PTSD.  The 
examiner must identify the specific 
stressor(s)underlying any PTSD diagnosis and 
comment upon the link between the current 
symptomatology and the Veteran's stressor(s).  
In the report, the examiner must address 
whether it is at least as likely as not (a 
probability of 50 percent or greater) that 
any diagnosed PTSD is related to his fear of 
hostile military or terrorist activity.  If 
not, is it at least as likely as not (a 
probability of 50 percent or greater) that 
any diagnosed PTSD is related or to a 
specific stressor identified by the Veteran.  
A complete rationale must be provided for all 
opinions expressed.  In addition to an 
opinion regarding PTSD, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
any other current acquired psychiatric 
disorder that is related to his active 
military service.  All opinions must be set 
forth in detail and explained in the context 
of the record.  

3.  After completing the requested actions, 
and any additional notification and/or  
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If  
any benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and afforded the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


